Citation Nr: 1300195	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-24 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1987 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  

This matter was previously before the Board in January 2011 and was remanded for further development.  It has now returned to the Board for further consideration. 


FINDINGS OF FACT

1.  The Veteran, who is competent to report left shoulder pain and stiffness, credibly testified that he has had a continuity of such symptoms since service.

2.  A 2006 VA examination report, while the Veteran was on active service, reflects that the Veteran reported left shoulder stiffness.

3.  The Veteran has a diagnosis of a left shoulder sprain. 

4.  Giving the Veteran the benefit of the doubt, the Board finds that the Veteran's current left shoulder sprain manifested in service.


CONCLUSION OF LAW

A left shoulder sprain was incurred in active service. 38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In correspondence to the Veteran in July 2008, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to attempt to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain.  

A VA examination and opinion with respect to the issue on appeal was obtained in February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the Board, in the decision below, grants the Veteran's claim, any inadequacy with regard to the VA examination is not prejudicial to the Veteran. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred, or a disease contracted, in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he has a left shoulder disability as a result of active service.  The first element of a claim for service connection is that there must be evidence of a current disability.  A February 2012 VA examination report reflects a diagnosis of a left shoulder sprain.  Thus, the first element has been met. 

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A September 2006 VA examination report, while the Veteran was still on active duty, reflects that he reported stiffness of the left shoulder.  He reported that the onset of left shoulder symptoms had been in 2004.  Upon clinical examination, the Veteran had a full range of motion with no pain.  An x-ray was negative for fracture, dislocation or significant degenerative changes.  The diagnosis was left shoulder strain.  

The third element of a claim for service connection is a competent clinical opinion causally relating a current disability to service or continuity of symptomatology since service.  As noted above, the Veteran underwent a VA examination in February 2012.  The examiner opined that it is less likely than not that the Veteran's left shoulder sprain was incurred in or caused by service.  The examiner's rationale was as follows:

The Veteran's service treatment records "indicate that he was treated for right shoulder pain and neck pain that was diagnosed to be a muscular strain and that he was put on profile for the right shoulder condition.  However, the veteran's current complaints apply to his left shoulder not his right shoulder.  I am unable to locate documentation of left shoulder injury or treatment.  While it is within the realm of possibility that an error occurred in the documentation, and that the veteran's complaint was on the left rather than the right, it is less likely than not."

The Board notes that the examiner is correct that the STRs reflect right shoulder and neck complaints.  June and July 2002 STRs reflect that the Veteran had complaints of pain on the right side of the neck.  He was diagnosed with a strained neck.  The Veteran was given a temporary one month profile for acute neck/right shoulder pain.  A February 2004 report of medical history reflects that the Veteran denied having a painful shoulder.  Moreover, standard STRs do not reflect complaints of the left shoulder.  However, the September 2006 VA examination report does reflect complaints of the left shoulder.  The September 2006 report reflects that the Veteran was an "active Reservist in the U.S. National Guard."

A DD 214 reflects that the Veteran had continuous active service from January 1987 to January 2007.  Thus, the Veteran's complaint of left shoulder stiffness in September 2006 was during active service.  

As noted above, the third element for entitlement to service connection may be a competent clinical opinion causally relating a current disability to service or continuity of symptomatology since service.  The Veteran is competent to report pain and/or stiffness in his left shoulder.  Moreover, there is no evidence that he is not credible with regard to his contentions.  The Veteran submitted a statement in February 2009, in which he stated that he continues to have left shoulder problems since service.  In addition, the February 2012 VA examination report reflects continued complaints.  While the STRs reflect right shoulder pain in service, such complaints were noted in 2002.  The Veteran has averred that the onset of his left shoulder pain was in 2004.  Merely because the Veteran had right shoulder pain in 2002, does not mean that he could not have also had left shoulder pain in 2004.  

In sum, the Veteran had complaints with regard to the left shoulder shortly before separation from service, he has a current diagnosis of a left shoulder disability, and he contends continuity of symptomatology since service.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for left shoulder sprain is warranted. 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left shoulder sprain is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


